Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel non-elected claims 6-8 (Election without traverse filed 11/20/2020). 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 11/20/2020 is acknowledged.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of the Prior Art fails to disclose, either alone or in obvious combination, a magnetostriction element having a <100> crystal orientation of the monocrystalline alloy along a direction parallel to the longitudinal direction, and having a Ga concentration gradient that 20decreases in a direction from the second end to the first end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imai discloses a FeGa-Cu alloy with gallium content between 17.5 and 23.5 percent and copper in 0.04percent. Suzuki discloses a magnetostrictive material using Fe-Ga alloy with a gallium content of 11-21%. Flatau discloses an FeGa alloy oriented in the <100> crystal direction. Chopra discloses a magnetostrictive material including a transition metal such as terbium and dysprosium. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. SAN MARTIN/Primary Examiner, Art Unit 2837